Citation Nr: 0524862	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-00 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1952 until retiring in June 1972.  He died in October 1999.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from April and August 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., which denied her claim for 
service connection for the cause of his death.

In June 2002, the Board undertook additional evidentiary 
development pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, a decision by the Federal 
Circuit held 38 C.F.R. § 19.9(a)(2) invalid because it 
permitted the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
of the evidence.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  So in November 2003, the Board remanded the claim to 
the RO to complete the additional development initially 
requested by the Board and to review any evidence already 
obtained by the Board, as well as to send the appellant a 
supplemental statement of the case (SSOC).  After doing this, 
the RO returned the case to the Board for further appellate 
consideration.  In July 2005, the appellant testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

Unfortunately, however, because still further development is 
needed before the Board can make a decision, this appeal 
again is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.




REMAND

The veteran's death certificate indicates he died from 
metastatic lung cancer.  His appellant-widow contends he was 
exposed to Agent Orange while serving in Thailand from 
November 1970 to November 1971, as an airplane mechanic.  
She believes the planes he worked on were exposed to Agent 
Orange in Vietnam, which, in turn, also exposed him to this 
toxic herbicide, and that the secondhand indirect exposure 
ultimately caused his fatal lung cancer.

But as alluded to, before the Board can address the merits of 
this claim, additional development of the evidence is needed 
to ensure compliance with the Veterans Claims Assistance Act 
(VCAA).  The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law on 
November 9, 2000, so during the pendency of this appeal.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim.  And VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA was enacted during the pendency of this 
appeal, the RO has not apprised the appellant of this still 
relatively new law.  And this must be done before deciding 
her appeal.

Of equal or even greater significance, there also continues 
to be some question of whether Agent Orange was still being 
used from November 1970 to November 1971, when the veteran 
was stationed in Thailand.  According to a May 2003 letter 
from the Director of the United States Armed Services Center 
for Unit Records Research (USASCURR), information obtained 
indicates that herbicides were not sprayed near U.S. 
Personnel in Thailand.  Herbicides were only sprayed in 
Thailand for test purposes in the early to mid-1960s in 
remote jungle areas.  In addition, the Department of Defense 
(DOD) suspended the use of Agent Orange in April 1970, so 
before the veteran's tour in Thailand.

Bear in mind, however, the appellant is not alleging the 
Agent Orange exposure occurred from spraying of this 
herbicide in Thailand.  Rather, she is claiming the spraying 
occurred in Vietnam (even after April 1970 when it stopped in 
Thailand), and that her late husband veteran had residual 
exposure in this secondhand capacity when he worked on the 
planes that returned to Thailand for maintenance, etc., 
from various missions in Vietnam.

Concerning this allegation, in January 2002 VA's Director of 
Environmental Agents Service submitted a memorandum 
indicating the veteran's service record demonstrates that he 
served in Thailand (as alleged) in direct support of aircraft 
used in Vietnam.  The Director also confirmed that aircraft 
passing through Vietnam during the Vietnam War could have 
been exposed to Agent Orange and other herbicides used in 
that area.  Therefore, according to the Director, it is 
"possible" that a service member coming into contact with 
such aircraft could have been exposed to Agent Orange from 
the aircraft.  The Director went on to say, however, that it 
was "not possible" for him to state that it is at least as 
likely or more likely than not that a service member would 
have been exposed to Agent Orange under this scenario.

The remainder of the Director's memorandum discussed the most 
recent report from the National Academy of Sciences.  The 
report in question, "Veterans and Agent Orange" reaffirmed 
their earlier conclusion that the evidence is suggestive of 
an association between herbicides including Agent Orange and 
respiratory cancers including lung cancer.  But the 
association is limited because chance, bias, and confounding 
could not be ruled out with confidence.  In established 
associations between herbicide exposure and health effects in 
veterans VA relies extensively upon the independent and 
highly credible medical and scientific analysis provided by 
the National Academy of Sciences.  Therefore, in our opinion, 
it is "possible" that the lung cancer diagnosed in this 
veteran (in this particular appeal) could be related to 
"possible" exposure to herbicide in service.  However, we 
cannot state that it is as likely or more likely than not 
that his lung cancer was the result of herbicide exposure.

Generally, equivocal language such as this is an insufficient 
basis for granting service connection because it is merely 
tantamount to saying the condition at issue "may or may not 
be" related to service - and, in this particular instance, 
to secondhand Agent Orange exposure in Thailand via Vietnam.  
See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

But that said, use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
And etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  Moreover, an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996)



So the AMC needs to again contact the USASCURR and/or other 
appropriate authority to obtain information concerning 
whether Agent Orange was still being sprayed in Vietnam (not 
in Thailand) from November 1970 to November 1971.  The May 
2003 memorandum from the USASCURR presupposes the appellant 
widow is alleging Agent Orange exposure in Thailand - when, 
in actuality, she is alleging the exposure occurred in 
Vietnam (even after it had stopped in Thailand in April 
1970).  And if there was Agent Orange spraying in Vietnam 
after April 1970, in areas where planes flying over would 
later travel through Thailand for maintenance, etc. (where 
the veteran was stationed from November 1970 to November 
1971), the AMC also needs to again contact the Director of 
the Environmental Agents Service to determine whether this 
additional information changes his January 2002 opinion.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 
(2004) ("Pelegrini II").

2.  a) Again contact the USASCURR and/or 
other appropriate authority to obtain 
information concerning whether Agent 
Orange was still being sprayed in Vietnam 
(not in Thailand) from November 1970 to 
November 1971.  The May 2003 memorandum 
from the USASCURR presupposes the 
appellant widow is alleging Agent Orange 
exposure in Thailand - when, in 
actuality, she is alleging the exposure 
occurred in Vietnam (even after it had 
stopped in Thailand in April 1970).

b) And if there was Agent Orange spraying 
in Vietnam after April 1970, in areas 
where planes flying over would later 
travel through Thailand for maintenance, 
etc. (where the veteran was stationed 
from November 1970 to November 1971), the 
AMC also needs to again contact the 
Director of the Environmental Agents 
Service to determine whether this 
additional information changes his 
January 2002 opinion.

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the appellant's 
claim in light of the additional evidence 
obtained.  If it is not granted to her 
satisfaction, prepare an SSOC and send it 
to her and her representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


